Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6, 9-12 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakao (US 2005/0107807).
Regarding claim 1, Nakao discloses a device (Figures 10A-10E) capable of attaching a sheet-like implant to a target tissue, comprising: a tubular shaft (38 or “not shown” tube [0062]) having a proximal end, a distal end, and first and second prongs (40a and 40b) extending distally therefrom, the first and second prongs configured to form pilot-holes when pressed against the target tissue (as in Figure 7); a staple (52) disposed within a lumen of the tubular shaft, the staple comprising a first arm (10a), a second arm (10b), and a bridge (between 12a and 12b in Figure 4) connecting the first arm and the second arm; and a staple push member (48) longitudinally moveable within the lumen of the tubular shaft, the staple push member configured to impart a distally directed force to the staple disposed within the tubular shaft such that the staple moves distally relative to the tubular shaft distally beyond the first and second prongs (Figure 10E); wherein the first and second arms of the staple splay outward in opposite directions when expelled distally beyond the first and second prongs ([0017] - capable if not clamped or partially clamped by member 50).
Regarding claim 2, the staple push member includes first and second stakes (12a/12b) engaged with the first and second arms of the staple.
Regarding claim 3, the staple push member is longitudinally moveable between a retracted position (Figure 10A) in which distal ends of the first and second stakes are positioned within the lumen of the tubular shaft and an extended position (Figure 10E) in which the distal ends of the first and second stakes are positioned distal of the first and second prongs.
Regarding claim 4, a portion of the staple is positioned between laterally outward surfaces of the first and second stakes and an interior surface of the tubular shaft in the retracted position (Figure 10A - the top of the staple is positioned between the laterally outward surface of the left stake and an interior surface of the right side of the shaft, and vice versa).
Regarding claim 6, the first stake is disposed within a passage of the first arm of the staple and the second stake is disposed within a passage of the second arm of the staple (passages 13a and 13b).
Regarding claim 9, Nakao discloses a method capable of attaching a sheet-like implant to a target tissue, comprising the steps of: piercing the target tissue (Figure 7) with a first prong (40a) and a second prong (40b) of a pilot member of a staple device to create a first pilot hole and a second pilot hole in the target tissue (Figure 7), the pilot member having a tubular shaft (38 or “not shown” tube [0062]), the first prong and the second prong extending from a distal end of the tubular shaft, the staple device further including a staple push member (48) longitudinally moveable within a lumen of the tubular shaft; advancing the staple push member in a distal direction so that the staple push member applies distally directed forces to a staple (52) disposed in the lumen of the tubular shaft to advance first and second arms of the staple in a distal direction (Figures 10A and 10B) and into the first and second pilot holes while the first and second prongs of the staple device remain positioned in the first and second pilot holes, respectively (Figures 6 and 7).
Regarding claim 10, the staple push member includes first and second stakes (12a and 12b) engaged with the first and second arms of the staple.
Regarding claim 11, the staple push member is longitudinally moveable between a retracted position in which distal ends of the first and second stakes are positioned within the lumen of the tubular shaft (Figure 10A) and an extended position in which the distal ends of the first and second stakes are positioned distal of the first and second prongs (Figure 10E).
Regarding claim 12, a portion of the staple is positioned between laterally outward surfaces of the first and second stakes and an interior surface of the tubular shaft (Figure 10A - the top of the staple is positioned between the laterally outward surface of the left stake and an interior surface of the right side of the shaft, and vice versa).
Regarding claim 15 the first stake is disposed within a passage of the first arm of the staple and the second stake is disposed within a passage of the second arm of the staple (passages 13a and 13b).
Regarding claim 16, each of the first and second arms of the staple comprises a trunk portion and a fluke portion, wherein the fluke portion is offset from the trunk portion, and wherein the passage extends at least partially through the fluke portion of each arm (the bridge joining 10a and 10b in Figure 3 can be regarded as two trunk portions of each arm joined together which are narrower and thereby laterally offset from the remaining distal portion or fluke of each arm - the passage extending through/along each portion as claimed).
Regarding claim 17, the first and second arms of the staple splay outward in opposite directions when expelled distally beyond the first and second prongs ([0017] - capable if not clamped or partially clamped by member 50).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 5, 7, 8, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakao (US 2005/0107807) in view of Nakao et al. (US 5,222,961; hereinafter “Nakao et al.”).
Regarding claims 5, 13 and 14, Nakao discloses the device and method as described above, including the limitations already addressed above, but fails to disclose that the first and second stakes splay outward in opposite directions when moved to the extended position.
Nakao et al. disclose (Figures 39 and 40) first and second stakes (464a and 464b) capable of splaying outward in opposite directions as claimed (at least when forced by jaws) which better secure a staple to first and second prongs (452a and 452b) during opening (col. 20, lines 27-44).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the stakes of Nakao et al. within the prongs of Nakao in order to better secure the staple to the prongs.  It would have been further obvious to one of ordinary skill in the art to have connected the stakes of Nakao et al. to a push member (thereby being the claimed push member in this interpretation) in order to allow easier simultaneous removal of the stakes from the prongs as required for their intended mode of use.  With the above combination the stakes could be positioned distal to the prongs as claimed (via 472a and 472b; Figure 41; col. 20, lines 45-54).
Regarding claim 7, as modified above, each of the first and second arms of the staple comprises a trunk portion (450a/450b of Nakao et al.) and a fluke portion (448a/448b of Nakao et al.), wherein the fluke portion is offset from the trunk portion, and wherein the passage extends at least partially through the fluke portion of each arm (Figure 40 of Nakao et al.).
Regarding claim 8, the trunk portions are configured to bend (outward at least slightly - Figure 1 of Nakao) under reaction forces (for instance if the tissue between them was pulled apart) when placed in tissue causing the fluke portions to rotate in opposite directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771